Citation Nr: 0118516	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  94-49 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as a result of exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran had active military service from October 1963 to 
October 1965.  He died in December 1987.  The appellant is 
the veteran's widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death due 
to exposure to herbicides.  A review of the record shows that 
the appellant indicated on the VA Form 9 that she wished to 
appear before a member of the Board, and hearings were 
scheduled.  However, she later explained that she did not 
wish to attend a hearing.  The Board remanded this case for 
further development in July 1999.  

As noted in the Introduction portion of the Board's July 1999 
remand, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death was 
previously denied by the RO in February 1988.  As the 
appellant later raised the issue of Agent Orange exposure, 
the Board found that the RO properly reviewed the claim on a 
de novo basis since the issue of Agent Orange exposure was 
not considered in February 1988.  Therefore, the Board 
determined that this claim will be addressed on a new basis 
without regard to the prior denial.


FINDINGS OF FACT

1.  The veteran died in December 1987 due to 
cardiorespiratory arrest due to or as a consequence of widely 
metastatic colon cancer.  Other significant conditions 
contributing to death but not related to the cause of death 
were malignant cachexia, malnutrition, dehydration, and small 
bowel obstruction.  An autopsy was performed. 

2.  During the veteran's lifetime, service connection was not 
in effect for any disability.  

3.  There is no competent evidence of record demonstrating 
the incurrence or aggravation of colon cancer during service, 
or the manifestation of colon cancer to a compensable degree 
within the year of the veteran's separation from service. 

4.  The preponderance of the competent evidence is against 
linking any alleged herbicide exposure during the veteran's 
Vietnam service and the cause of his death.


CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.103, 3.303, 3.307, 
3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's Certificate of Discharge or Release from Active 
Duty (DD Form 214) reflects that the veteran had 2 months and 
18 days of foreign service with the United States Army-
Pacific.  Other service records show that the veteran was in 
Vietnam from August to October 1965, and that he was a stock 
control specialist. 

The veteran's gastrointestinal system was normal at the 1962 
pre-induction examination, and the 1963 induction 
examination.  The October 1963 medical history report is 
negative for reported complaints related to the 
gastrointestinal system.  In November 1964, the veteran was 
suffering from pain in the epigastric region with a feeling 
of fullness.  He admitted to tension.  The examination of the 
chest and abdomen was negative, and the examiner concluded 
that the veteran was suffering from functional symptoms.  The 
preparation for overseas movement examination in May 1965 and 
corresponding medical history report, were negative with 
regard to gastrointestinal disorders.  In September 1965, the 
veteran complained of diarrhea and cramping before having a 
bowel movement.  He denied nausea or vomiting.  Kaopectate 
was prescribed.  His gastrointestinal system was normal at 
the time of his October 1965 separation examination, and the 
corresponding medical history report is negative for reports 
or complaints related to the gastrointestinal system. 

An Agent Orange Registry form was completed in March 1984.  
At that time, the veteran's complaints involved the skin and 
the eyes.  

An April 1984 VA examination of the digestive system revealed 
a full, non-tender abdomen, without palpable organs or 
masses.  A pertinent diagnosis was not made.  

In a letter dated February 1987, a VA physician reported that 
the veteran was undergoing treatment at a VA facility for 
colon cancer.  His original admission was in November 1986, 
when he underwent a colon resection.  Records from that 
period also note that the veteran was a smoker.  In January 
1987, he was admitted for the placement of hepatic artery 
catheter for chemotherapy infusion.  The veteran was to 
undergo a series of chemotherapy treatments, and the notes 
related to those treatments are associated with the claims 
folder.  References to veteran's claimed exposure to Agent 
Orange appear throughout the treatment records.  

A review of voluminous VA medical records does not reveal a 
competent opinion as to the etiology of the veteran's colon 
cancer. 

The death certificate shows that the veteran died on December 
[redacted], 1987.  The immediate cause of death listed is 
cardiorespiratory arrest considered due to or as a 
consequence of widely metastatic colon cancer.  Other 
significant conditions listed include, malignant cachexia, 
malnutrition, dehydration, and small bowel obstruction.  An 
autopsy was performed. 

In a January 1992 statement, Peter C. Kahn, Ph.D., reported 
that the veteran's adipose tissue sample had been analyzed 
for dioxins and dibenzofurans.  A detailed explanation of the 
findings was reported in a March 1992 statement.  In that 
statement, Dr. Kahn reported that the level of 2,3,7,8-
tetrachlorodibenzo-para-dioxin (TCDD or dioxin) in the 
veteran's tissue sample was outside the normal range, 
indicating an unusual exposure to Agent Orange.  Dr. Khan 
also stated that, given the veteran's status as a Vietnam 
veteran and the lack of any obvious exposure in his civilian 
record, it was likely that the unusual exposure occurred in 
Vietnam.  He also noted that given the nature of statistical 
evidence, one could never be certain, but that it is probable 
that Vietnam was the source of the elevated level.  Dr. Kahn 
further noted that the veteran's TCDD level would have been 
higher than when he left Vietnam than when he died.  Dr. Kahn 
explained that although TCDD is not metabolized appreciably 
by mammals, including humans, it is primarily excreted in the 
feces.  Dr. Kahn added that it is usually excreted slowly, 
and that the level seen in the sample is the tail end of what 
was originally present in the veteran's body.  Dr. Kahn 
pointed out that the levels for six other compounds in the 
sample were outside the normal ranges for unexposed Vietnam 
veterans, and that this is highly unusual and is seen in a 
substantial number of Agent Orange exposed men.  Dr. Kahn 
found that the veteran's profile resembles one of a 
substantial number of exposed men.  

In a follow-up letter of May 1992, Dr. Kahn explained how the 
comparisons were made between the levels of TCDD in the 
veteran and those of unexposed veterans.  Dr. Kahn noted that 
even with an elevated TCDD level and a profile of other 
isomers elevated in a manner resembling a substantial number 
of exposed veterans, there is no traditional proof that the 
Agent Orange exposure caused the veteran's cancer. 

In an April 1992 letter to a former Secretary of the 
Department of Veterans Affairs, Admiral Elmo Zumwalt, Jr., 
USN (Ret.), the former Chief of Naval Operations and Chief of 
Naval Operations in Vietnam, offered comments pertaining to 
Dr. Kahn's report.  He requested that the Department find a 
link between Agent Orange exposure and the development of 
colon cancer. 

In April 1993, the appellant submitted a report to the 
Committee to Review the Health Effects in Vietnam Veterans of 
the Exposure to Herbicides.  The receipt of the appellant's 
submission was acknowledged by the study director in May 
1993.
 
Of record is a report published by the New Jersey Agent 
Orange Commission.  Includes information concerning filing 
claims with VA, diseases associated with Agent Orange 
exposure, class action suits, children, VA forms, spray 
missions and agencies.  

Legal Analysis

Veterans Claims Assistance Act of 2000

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and the 
supplemental statement of the case issued during the pendency 
of the appeal, the appellant and her representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  VA 
medical care was provided during the veteran's lifetime and 
copies of the reports have been associated with the file.  
Pursuant to the Board's remand, the requested information 
with regard to the nature of the veteran's service in Vietnam 
was secured and associated with the claims folder.  A review 
of the record shows that the appellant indicated on the VA 
Form 9 that she wished to appear before a member of the 
Board.  However, she later clarified that she did not wish to 
attend a hearing.  Therefore, there are no hearing 
transcripts associated with the claims folder. 

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

As stated, the immediate cause of death listed is 
cardiorespiratory arrest considered due to or as a 
consequence of widely metastatic colon cancer.  Other 
significant conditions contributing to death, but not related 
to the cause of death, were malignant cachexia, malnutrition, 
dehydration, and small bowel obstruction.  During the 
veteran's lifetime, service connection was not in effect for 
any disability, including those listed on the death 
certificate and indicated in the treatment reports.  The 
appellant argues, however, that the veteran's exposure to 
herbicides during his service in Vietnam caused his colon 
cancer, therefore service-connection is warranted. 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2000).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2000).  

Certain chronic diseases, including malignant tumors, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  Moreover, a  veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.FR. § 3.307(a)(6)(iii).  Colon cancer is not a disease 
listed at 38 C.F.R. § 3.309(e).  Thus, while the veteran 
performed Vietnam service, the statutory presumption of 
exposure is inapplicable.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(e).  Moreover, as the cancer first 
appeared decades after separation from active duty the 
available presumptions do not apply in this instance.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  That is not, however, the case here since the record 
does not include any medical opinion which links colon cancer 
to any aspect of his service, including exposure to 
herbicides.  

In this regard, while acute episodes pertaining to a 
gastrointestinal disorder were noted in 1964 and 1965, the 
service medical records do not indicate that the veteran was 
diagnosed or treated for any chronic gastrointestinal 
disorders, including colon cancer, during service.  Rather, 
the first documented reference to colon cancer appears in the 
post-service medical records dated in 1986, many years after 
the veteran's separation from service.  Also, there are no 
medical opinions linking the veteran's colon cancer to his 
service.  Since the veteran's colon cancer was noted many 
years after his separation from service in 1965, and there 
are no medical opinions linking the condition to his service, 
the preponderance of the evidence is against finding that 
colon cancer was incurred or aggravated during service, or 
that it became manifest to a compensable degree within his 
year after separation from service.  

The evidence does indicate that the veteran was stationed in 
Vietnam at the time herbicides were being sprayed.  Moreover, 
there is evidence in the form of the statement from Dr. Kahn 
which indicates elevated levels of TCDD were found tissue 
samples taken from the veteran.  Therefore, the evidence 
suggests that the veteran was exposed to herbicides during 
his service in Vietnam.  However, the evidence of record is 
void of medical opinions stating that such exposure caused 
the veteran's colon cancer. 

As noted, throughout the treatment records there are 
references to Agent Orange exposure, but those references are 
not accompanied by medical opinions stating that such 
exposure was the cause of the veteran's cancer.  Although Dr. 
Kahn addressed the issue of exposure, he ultimately did not 
conclude that the exposure or the levels of TCDD caused the 
veteran's cancer.  In fact, in May 1992, he stated that even 
with an elevated TCDD level and a profile of other isomers 
elevated in a manner resembling a substantial number of 
exposed veterans, there is no traditional proof that the 
Agent Orange exposure caused the veteran's cancer.  Hence, 
other than merely supporting the possibility of a connection 
between herbicide exposure and the veteran's colon cancer, 
Dr. Kahn did not definitely state that in this case there is 
such a connection between the two.  

In contrast, after reviewing approximately 6,420 abstracts of 
scientific or medical articles and selecting approximately 
230 epidemiological studies for detailed analysis, consulting 
with outside experts, and conducting public hearings, the 
National Academy of Science issued a report entitled 
"VETERANS AND AGENT ORANGE: HEALTH EFFECTS OF HERBICIDES USED IN 
VIETNAM" in July 1993, and a report entitled "VETERANS AND AGENT 
ORANGE: UPDATE 1996"in March 1996.  In these reports, the 
Academy found that there were many credible studies 
concerning gastrointestinal tumors, such as colon cancer, 
that showed either no association or a negative association 
with herbicide exposure.  Accordingly, the Secretary of 
Veterans Affairs has found that there is no credible evidence 
for an association between colon cancer and herbicide 
exposure, and he has determined that a positive association 
does not exist.  59 Fed.Reg. 341-6 (1994); 61 Fed.Reg. 
41,442-49 (1996).  

Therefore, the preponderance of the evidence is against 
entitlement to service connection for the cause of the 
veteran's death.  Hence, the benefit sought on appeal is 
denied.

In reaching this decision the Board notes that where the 
issue is factual in nature, (for example whether an incident 
or injury occurred in-service), competent lay testimony, 
including his testimony may constitute sufficient evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The United States 
Court of Appeals for Veterans Claims has held, however, that 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
As discussed above, no competent opinion has been offered 
linking colon cancer to the veteran's service, including 
claimed herbicide exposure.  Therefore, there is no competent 
evidence of record which supports the appellant's lay 
contentions.  

The Board also considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further noted that the appellant apparently has 
been awarded monies from the Agent Orange Settlement Program.  
In this respect, in the 1970's Vietnam veterans filed a class 
action lawsuit against manufacturers of dioxin and the United 
States Government to obtain compensation for alleged injuries 
due to the use of the chemical defoliant Agent Orange in 
Vietnam.  In 1984, manufacturers of dioxin agreed to 
establish a $180 million fund to compensate class members.  
In Re Agent Orange Product Liability Litigation, 597 F.Supp. 
740 (E.D.N.Y. 1984) aff'd 818 F.2d 145 (2nd Cir. 1987).  
Notably, however, in 1987, actions against the United States 
were dismissed, In Re Agent Orange Product Liability 
Litigation, 818 F.2d 194 (2nd Cir. 1987), and thus, the 
United States Government is not a party to the settlement 
agreement from which the appellant has received payment.  As 
a result, the appellant's receipt of any monies in the past 
or in the future from this settlement program is irrelevant.

Finally, in reaching this decision the Board acknowledges the 
appellant's zealous advocacy of her position.  The Board, 
however, is not free to ignore or make exceptions to laws 
passed by Congress.  See 38 U.S.C.A. § 7104(c) (West 1991). 
The law is quite specific as to the criteria for presumptive 
service connection due to Agent Orange exposure, and 
eligibility under that statute is not shown.  Perhaps the law 
should be changed, however, "the fact that Congress might 
have acted with greater clarity or foresight does not give 
(the Board) a carte blanche to redraft statutes in an effort 
to achieve that which Congress is perceived to have failed to 
do."  United States v. Locke, 471 U.S. 84, 95 (1985).


ORDER

Entitlement to service connection for the cause of the 
veteran's death, including as due to Agent Orange exposure, 
is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

